Name: Commission Regulation (EEC) No 1849/85 of 2 July 1985 fixing for the 1985/86 marketing year the reference prices for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/ 18 Official Journal of the European Communities 4. 7. 85 COMMISSION REGULATION (EEC) No 1849/85 of 2 July 1985 fixing for the 1985/86 marketing year the reference prices for apples production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are the average of the prices recorded during the three years prior to the date of fixing the reference price, for a home-grown product with defined commercial characteristics, on the repre ­ sentative market or markets situated in the production areas where prices are lowest, for the products or varie ­ ties which represent a considerable proportion of production marketed throughout the year or for part of it and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each representative market is being calculated, prices which could be considered exces ­ sively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, I Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 27 ( 1 ) thereof, Whereas, under Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are fixed annually before the beginning of the marketing year ; Whereas because of the importance of apple-growing in the Community it is necessary to fix a reference price for apples ; Whereas apples harvested during a given crop year are marketed from July of one year to June of the follow ­ ing year ; whereas reference prices should therefore be fixed for the period from 1 July up to and including 30 June of the following year ; Whereas to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transpor ­ ting Community products between production areas and Community consumption centres in the prece ­ ding year, by :  the increase in production costs for fruit and vege ­ tables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in Article 1 For the 1985/86 marketing year, the reference prices for apples falling within subheading 08.06 A II of the Common Customs Tariff, expressed in ECU per 100 kilograms net, shall be as follows for packed class I fruit, all sizes : July : August : September : October : November : December : January : February : March : April : May : June : 46,25 39,20 42.19 42,41 43.20 44,19 47,08 48,83 51,05 52,28 56,05 56,82 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . 4. 7. 85 Official Journal of the European Communities No L 174/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1985 . For the Commission Frans ANDRIESSEN Vice-President